DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 is being considered by the examiner.
Response to Amendment
This office action is in response to preliminary amendment filed on 06/24/2020.  Regarding the amendment, claims 1-14 are canceled, claims 15-28 are present for examination.
The amended specification is accepted and recorded in file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nimura (US 4,114,056).
Regarding claim 15, Nimura teaches a rotor (3) for an electric machine (fig 2), comprising:
at least one first conductor end (12a) and one second conductor end (19); and 
a contact element (17) configured to provide a connection between the at least one first conductor end (12a) and one second conductor end (19),
wherein the contact element (17) is positionable along a rotor axis (along shaft 1) of the rotor (3) in an intermediate position (15) relative to an end position of the contact element (17, fig 4), offset axially away from a winding (12) of the rotor (3).

    PNG
    media_image1.png
    562
    538
    media_image1.png
    Greyscale


Regarding claim 16, Nimura teaches the contact element (17) is arranged in the rotor (3) in the end position (13, fig 1).

    PNG
    media_image2.png
    579
    663
    media_image2.png
    Greyscale


Regarding claim 17, Nimura teaches the first conductor end (12a) is a winding end of the winding (12) of the rotor (3), and the second conductor end (19) is a terminal of a slip ring (2) module (fig 2).
Regarding claim 18, Nimura teaches the contact element (17) includes a guide element (23) is arranged in a receptacle (13) of the rotor (3).

Regarding claim 19, Nimura teaches the contact element (17) includes a support element (17b) configured to hold or to arrest the contact element (17) in the intermediate position (15).
Regarding claim 20, Nimura teaches the contact element (17) has two fastening portions (17a, 17c) for arrangement with and connection to the first conductor end (12a) and the second conductor end (19), and the fastening portions are deformable (see fig 4 above).
Regarding claim 21, Nimura teaches the receptacle includes two corresponding receptacle portions (19, 20) for the fastening portions (fig 2).
Regarding claim 22, Nimura teaches the receptacle (19, 20) is formed in a face-side insulation (15, 16) of the rotor (3).
Regarding claim 23, Nimura teaches an electric motor (fig 2), comprising:
A stator (not shown, a motor inherently has a stator); and
a rotor (3), the rotor including:
at least one first conductor end (12a) and one second conductor end (19) and a contact element (17) configured to provide a connection between the at least one first conductor end (12a) and one second conductor end (19),
wherein the contact element (17) is positionable along a rotor axis (along shaft 1) of the rotor (3) in an intermediate position (15) relative to an end position of the contact element (17, fig 4), offset axially away from a winding (12) of the rotor (3).
Regarding claim 24, Nimura teaches a method for producing a rotor (3), comprising the acts of: 
winding a rotor (3), the rotor (3) having at least one first conductor end (12a) and one second conductor end (19); 
connecting the at least two conductor ends (12a, 19) to a contact element (17), the contact element (17) being positioned in an intermediate position (15) with respect to a rotor axis (1) of the rotor (3); and 
displacing the contact element (17) axially into an end position (13) after the connecting act (col 4 ln 22-26).

    PNG
    media_image3.png
    286
    738
    media_image3.png
    Greyscale

Regarding claim 25, Nimura teaches arranging a slip ring module (4) on or against the rotor (3) in the intermediate position, the slip ring module (4) having the second conductor end (connection 19 connecting with terminal 7 of slip ring 5); moving the slip ring module (2) together with the contact element (17) axially toward the rotor winding (12) into the end position (13), wherein the first conductor end (12a) is formed by a winding end of a winding (12) of the rotor (fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimura in view of Murakami et al. (WO 2014/061073 A1).
Regarding claim 26, Nimura teaches the claimed invention as set forth in claim 25, except for the added limitation of forming a connection by plastic deformation of the contact element.
Murakami teaches a fixing structure for wire connection plate wherein the connection is formed by plastic deformation of a contact element to firmly fasten joint portion together (para [0027], see the translation below).

    PNG
    media_image4.png
    161
    894
    media_image4.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nimura’s method with a step of forming a connection by plastic deformation of the contact element as taught by Murakami.  Doing so would firmly fasten joint portion together.
Regarding claim 27, Nimura in view of Murakami teaches the claimed invention as set forth in claim 26, Nimura further teaches the contact element (17) is held in the intermediate position (15) prior to the act of moving into the end position (13).
Regarding claim 28, Nimura in view of Murakami teaches the claimed invention as set forth in claim 27, Nimura further teaches the contact element (17) is deformed (bent to two portions17a and 17b) during the act of moving into the end position (15) as the contact element (17) is moved into the end position (13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishida et al. (US 2005/0285459 A1) teaches an alternator for use in an automobile includes a stator supported between a front housing and a rear housing, and a rotor connected to a rotor shaft and rotatably supported inside the stator. A cooling fan is positioned at an end of a pole core of the rotor. The cooling fan is coupled to the rotor shaft by engaging edges of a center opening of the cooling fan with a non-circular flange formed on the rotor shaft. The cooling fan is correctly positioned relative to the rotor shaft, without using a jig, both in the radial direction and in the rotational direction of cooling fan. Noises and vibrations due to rotational imbalance of the cooling fan are suppressed.
Minami et al. (US 2017/0141657 A1) teaches a slip ring device includes an insulating molded body in which a pair of slip rings and a pair of connecting conductors are provided. The insulating molded body includes a molded body main body portion disposed in a position further from a rotor main body than a bearing provided on a shaft, the slip rings being provided in the molded body main body portion, an opposing portion disposed between the bearing and the rotor main body, and a pair of beam portions that connect the molded body main body portion to the opposing portion, the connecting conductors being provided respectively in the beam portions. A pair of shaft grooves respectively accommodating the pair of beam portions are provided in the shaft. A spreading suppression portion for preventing resin with which a field coil is impregnated from spreading into the shaft grooves is provided in the opposing portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834